The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 29, 2022

                               2022COA113

No. 21CA0343, Woo v. Baez — Professional Liability — Actions
Against Licensed Professionals — Certificate of Review;
Constitutional Law — Fourteenth Amendment — Due Process
— Equal Protection

     A division of the court of appeals addresses for the first time,

and rejects, an “as-applied” challenge to the constitutionality of the

certificate of review requirement in section 13-20-602, C.R.S. 2021.
COLORADO COURT OF APPEALS                                         2022COA113


Court of Appeals No. 21CA0343
El Paso County District Court No. 19CV227
Honorable Thomas K. Kane, Judge


James Woo,

Plaintiff-Appellant,

v.

Jose Angel Baez, Michelle Medina, and Richard Bednarski,

Defendants-Appellees.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division III
                           Opinion by JUDGE TOW
                          Yun and Vogt*, JJ., concur

                        Announced September 29, 2022


James Woo, Pro Se

Haddon, Morgan & Foreman, P.C., Jeffrey S. Pagliuca, Adam Mueller, Denver,
Colorado, for Defendants-Appellees Jose Angel Baez and Michelle Medina

Mulliken Weiner Berg & Jolivet P.C., Murray I. Weiner, Colorado Springs,
Colorado, for Defendant-Appellee Richard Bednarski


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2022.
¶1    Plaintiff, James Woo, appeals the judgment dismissing his

 claims against defendants Jose Angel Baez and Michelle Medina for

 lack of personal jurisdiction and his claims against defendant

 Richard Bednarski due to Woo’s failure to file a certificate of review.

¶2    We reverse the dismissal as to the claims against Baez and

 Medina because we agree with Woo that the district court erred by

 denying substituted service. And we reverse the dismissal as to the

 replevin claim against Bednarski. As to the dismissal of Woo’s

 other two claims against Bednarski, Woo’s appellate contention

 requires us to address, as a matter of first impression, an “as-

 applied” challenge to the constitutionality of the certificate of review

 requirement in section 13-20-602, C.R.S. 2021. Rejecting that

 challenge, we affirm the dismissal of the remaining claims against

 Bednarski.

                            I.   Background

¶3    Woo filed a civil complaint against Baez, Medina, and

 Bednarski — the lawyers who represented him in his underlying

 criminal case — alleging inadequacies in how they represented




                                    1
 him.1 Specifically, Woo brought claims against Baez and Medina for

 (1) fraud, (2) breach of contract, (3) willful breach of fiduciary duty,

 (4) professional negligence, (5) negligent misrepresentation, and (6)

 unjust enrichment. Woo brought claims against Bednarski for (1)

 willful breach of fiduciary duty, (2) professional negligence, and (3)

 replevin. The district court allowed Woo to file his complaint

 without prepayment of the filing fee, pursuant to section

 13-17.5-103, C.R.S. 2021, because it found he was indigent. Woo

 was required to pay the fee in installments.

¶4    In addition, because Woo is incarcerated, the court granted his

 request for the court to assist in effectuating service, subject to

 Woo’s payment of the expenses over time pursuant to section

 13-17.5-103. Process was delivered to the Miami-Dade Police

 Department to serve Baez and Medina at a Miami business address

 Woo had provided. Woo later provided a new office address for Baez

 and Medina in Miami, as well as an alternate business address in

 Orlando. Local law enforcement was never able to serve either Baez

 or Medina at these addresses, apparently due in part to business


 1 Baez and Medina are Florida lawyers who were admitted pro hac
 vice in Woo’s criminal case. Bednarski was local counsel.

                                     2
 interruptions resulting from the COVID-19 pandemic and

 Hurricane Eta. The El Paso County Sheriff’s Department

 successfully served Bednarski.

¶5       After the case had been pending for more than a year without

 service on Baez and Medina, Woo filed a motion for substituted

 service pursuant to C.R.C.P. 4(f). In his motion, Woo asked the

 district court to authorize service on Jeffrey Pagliuca — a Colorado

 lawyer who was at that time representing Baez and Medina in a

 proceeding before the Colorado Office of Attorney Regulation

 Counsel that involved the same allegations of misconduct as in this

 case.

¶6       The district court denied the motion, explaining:

              Plaintiff claims substitute[d] service on an
              attorney allegedly defending Baez and Medina
              in an investigation by the Office of Regulatory
              Counsel. However, the Plaintiff has failed to
              show that either of these procedures is
              reasonably calculated to give actual notice to
              the Defendants. Minshall v. Johnston, 417
              P.3d 957 (Colo. App. 2018). The claims here
              are for monetary relief and not a challenge to
              the conviction and sentence. The Court finds
              that the State has expended considerable time
              and effort to accomplish out of state service
              and the Defendants could not be located.
              Given the nature of the claims here, this
              motion is denied.


                                     3
¶7    Because Baez and Medina were never served, the district court

 dismissed the claims against them. The district court also

 dismissed the claims against Bednarski because, despite being

 given an extension of time to do so, Woo never filed a certificate of

 review containing an expert’s conclusion that the claims against

 Bednarski did not lack substantial justification. See

 § 13-20-602(3)(a).

             II.   Substituted Service — Baez and Medina

¶8    We agree with Woo that the district court erred by denying his

 motion for substituted service.

¶9    If, despite having exercised due diligence, a plaintiff is unable

 to accomplish personal service on a defendant, they may move the

 court to allow substituted service of the defendant on a different

 person. See C.R.C.P. 4(f). Among other requirements, the court

 must “authorize delivery to be made to the person deemed

 appropriate for service” if it is

            satisfied that due diligence has been used to
            attempt personal service under section (e), that
            further attempts to obtain service under
            section (e) would be to no avail, and that the
            person to whom delivery of the process is
            appropriate under the circumstances and



                                     4
             reasonably calculated to give actual notice to
             the party upon whom service is to be effective.

  C.R.C.P. 4(f)(1).

¶ 10   The district court found, with record support, that Woo had

  exercised due diligence. We agree.2 Nothing in the record, however,

  indicates that serving Pagliuca would not have provided Baez and

  Medina with notice of Woo’s civil lawsuit. To the contrary, serving

  Pagliuca, who at that time was representing Baez and Medina in

  Colorado in a closely related proceeding arising from the same

  factual allegations, was reasonably calculated to give actual notice

  to Baez and Medina of the civil case. See Warrender Enter., Inc. v.

  Merkabah Labs, LLC, No. 1:20-cv-00155-SKC, 2020 WL 2306856,

  at *2 (D. Colo. May 8, 2020) (unpublished order) (recognizing that

  courts have authorized substituted service on an attorney who

  represented the unserved party in other matters when the service

  on the attorney was reasonably calculated to give actual notice to




  2 “It is unnecessary for us to determine in this case the precise
  standard of review applicable to a trial court’s determinations
  underlying an order authorizing substitute service under C.R.C.P.
  4(f) because we would reach the same conclusions irrespective of
  which standard of review we apply: de novo, abuse of discretion, or
  clear error.” Minshall v. Johnston, 2018 COA 44, ¶ 19 n.1.

                                    5
  the unserved party). The fact that the relief sought differed in the

  two proceedings is immaterial. Indeed, nothing in C.R.C.P. 4(f)

  suggests that substituted service is only available for certain types

  of claims. Thus, we reverse the district court’s order denying the

  motion for substituted service.3

¶ 11   In light of that conclusion, we further conclude that the

  district court erred by granting Baez and Medina’s motion to

  dismiss for lack of personal jurisdiction. We review de novo a

  motion to dismiss for lack of personal jurisdiction. Align Corp. Ltd.

  v. Boustred, 2017 CO 103, ¶ 8. Since the dismissal was partially

  rooted in the district court’s erroneous determination that

  substituted service on Pagliuca was not reasonably calculated to

  give notice to Baez and Medina, it was error. Thus, we reverse the

  judgment dismissing the claims against Baez and Medina.

                 III.   Certificate of Review — Bednarski

¶ 12   We disagree with Woo that the district court erred by granting

  Bednarski’s motion to dismiss given Woo’s failure to file a certificate




  3 We note that Pagliuca is Baez and Medina’s counsel of record in
  this appeal as well. Thus, serving him remains reasonably
  calculated to provide actual notice.

                                     6
  of review as to the negligence and willful breach of contract claims.

  However, we agree with Woo that the district court erred by

  dismissing his replevin claim because no certificate of review is

  required for that claim.

                        A.        Standard of Review

¶ 13   We review the district court’s ruling requiring a certificate of

  review for an abuse of discretion. Redden v. SCI Colo. Funeral

  Servs., Inc., 38 P.3d 75, 84 (Colo. 2001). And, as noted, we review

  de novo a district court’s ruling on a motion to dismiss. State ex rel.

  Suthers v. Mandatory Poster Agency, Inc., 260 P.3d 9, 12 (Colo. App.

  2009); see Williams v. Boyle, 72 P.3d 392, 397-402 (Colo. App.

  2003).

                             B.    Applicable Law

¶ 14   A plaintiff who asserts a professional negligence claim must,

  within sixty days after commencing the action,4 file a certificate of

  review certifying that they have “consulted a person who has

  expertise in the area of the alleged negligent conduct,” and that the

  person “has reviewed the known facts” and “has concluded that the



  4The court can also determine “that a longer period is necessary for
  good cause shown.” § 13-20-602(1)(a), C.R.S. 2021.

                                        7
  filing of the claim . . . does not lack substantial justification.”

  § 13-20-602(3)(a). “Lack of substantial justification” is defined as

  “substantially frivolous, substantially groundless, or substantially

  vexatious.” § 13-17-102(4), C.R.S. 2021. “The requirement applies

  to any claim against a licensed professional that is based upon

  allegations of professional negligence and that requires expert

  testimony to establish a prima facie case, regardless of the formal

  designation of such claim.” Williams, 72 P.3d at 397. This

  requirement “should be broadly read and applied.” Id. And it

  applies to pro se parties. Yadon v. Southward, 64 P.3d 909, 912

  (Colo. App. 2002).

¶ 15   Further, upon the defendant’s request, the court must dismiss

  a claim that requires a certificate of review if the plaintiff has not

  complied with the statute. § 13-20-602(4) (“The failure to file a

  certificate of review in accordance with this section shall result in

  the dismissal of the complaint, counterclaim, or cross claim.”)

  (emphasis added); see Miller v. Rowtech, LLC, 3 P.3d 492, 495 (Colo.

  App. 2000).




                                      8
       C.   The Necessity of a Certificate of Review for Woo’s Claims
                               against Bednarski

¶ 16    Woo brought claims against Bednarski for (1) willful breach of

  fiduciary duty, (2) professional negligence, and (3) replevin (seeking

  return of Woo’s property in Bednarski’s possession). Bednarski

  moved to dismiss for failure to file a certificate of review. In

  granting the motion, the district court said,

             All of the claims against Bednarski would
             require expert testimony in order to establish
             the standard of professional competence that
             the plaintiff alleges were violated by Bednarski.
             Those claims don’t need to specifically assert
             negligence in order to trigger the requirements
             of section 13-20-602. That provision applies
             to all claims which require “proof of
             professional negligence as a predicate to
             recovery, regardless of the formal designation
             of such claims.” Teiken v. Reynolds, 904 P.2d
             1387, 1389 (Colo. App. 1995). For instance, in
             this case a claim of Breach of Fiduciary Duty
             would require expert testimony to support the
             claim.

                       1.    Professional Negligence

¶ 17    Woo’s professional negligence claim alleged that Bednarski

  owed a duty of care to him, pursuant to Colo. RPC 1.16(d), which

  Bednarski breached after the conclusion of the representation by

  not notifying Woo of court filings and by failing to advise him on



                                      9
  how to get his property back. Contrary to Woo’s contention, a

  violation of an attorney’s duties under Colo. RPC 1.16(d) is not as

  obviously identifiable as a failure to comply with the statute of

  limitations. See Giron v. Koktavy, 124 P.3d 821, 825 (Colo. App.

  2005) (holding that a certificate of review is not required when the

  claim involves failure to timely file a claim, because the negligent

  nature of such conduct is “so apparent as to make expert evidence

  as to the standard of care and deviation therefrom unnecessary”

  (quoting Allyn v. McDonald, 910 P.2d 263, 266 (Nev. 1996))).

  Indeed, the preamble to the Colorado Rules of Professional Conduct

  states that a “[v]iolation of a Rule should not itself give rise to a

  cause of action against a lawyer nor should it create any

  presumption in such a case that a legal duty has been breached.”

  Colo. RPC Preamble ¶ 20.

¶ 18   Instead, this claim requires expert testimony on the duty of

  care owed following the termination of the representation and how

  Bednarski breached that duty of care. A lay person would not be

  able to determine whether it was reasonable for Bednarski to not

  advise Woo on how to retrieve his property or notify him of court

  filings once the representation ended. Thus, the district court did


                                      10
  not abuse its discretion by determining that a certificate of review

  was required for Woo’s professional negligence claim. See Kelton v.

  Ramsey, 961 P.2d 569, 571 (Colo. App. 1998) (noting that the

  plaintiff’s claims were based on the defendant’s alleged breach of

  her professional duties to provide effective assistance of counsel

  and thus would require expert testimony to establish the extent of

  such duties).

                  2.    Willful Breach of Fiduciary Duty

¶ 19   Woo’s willful breach of fiduciary duty claim similarly alleged

  that “Bednarski had a fiduciary duty to employ that degree of care,

  knowledge, skill, and judgment ordinarily possessed by members of

  the legal profession in carrying out the services for their client”; a

  duty of loyalty and good faith; and a duty to represent him with due

  diligence. Woo alleged that Bednarski breached these duties by not

  objecting to a discovery violation, failing to prepare for his trial until

  one month before, agreeing to a protective order, and intentionally

  depriving him of his case files and digital property. This claim

  required expert testimony on the scope of Bednarski’s professional

  duties and how he failed to comply with those duties because a




                                     11
  layperson would not be able to determine whether Bednarski’s

  actions and inactions were reasonable.

¶ 20   Further, the fact that Woo alleges that Bednarski intentionally

  deprived him of his case files and digital property does not mean

  that this claim does not sound in negligence. See Williams, 72 P.3d

  at 399-400 (concluding that a certificate of review was required for

  a fraudulent misrepresentation claim where the plaintiff was

  required to prove, among other elements, a knowing

  misrepresentation of material fact, but that proof of such knowledge

  required an underlying showing of a duty of care). Here, to

  establish a willful violation of Bednarski’s fiduciary duty, Woo

  would have to present expert testimony on the scope of that duty.

  Therefore, again, the district court’s determination that a certificate

  of review was required for Woo’s willful breach of fiduciary duty

  claim was not an abuse of discretion. See Martinez v. Badis, 842

  P.2d 245, 252 (Colo. 1992).

                              3.    Replevin

¶ 21   However, Woo’s replevin claim, pursuant to C.R.C.P. 104, did

  not allege that Bednarski acted negligently. Rather, Woo merely

  alleged that Bednarski refused to surrender any of Woo’s case files


                                    12
  and materials, as well as Woo’s personal property, and that this

  detention was wrongful.

¶ 22   Replevin is a possessory action in which a claimant seeks to

  recover both possession of personal property that has been

  wrongfully taken or detained and damages for its unlawful

  detention. C.R.C.P. 104(a), (p). The “basic elements” of a replevin

  claim are “the plaintiff’s ownership or right to possession, the

  means by which the defendant came to possess the property, and

  the detention of the property against the rights of the plaintiff.” City

  & Cnty. of Denver v. Desert Truck Sales, Inc., 837 P.2d 759, 764

  (Colo. 1992).

¶ 23   Contrary to Bednarski’s assertion, Woo does not have to prove

  that Bednarski committed professional negligence as a prerequisite

  to proving that he wrongfully retained Woo’s property; rather, Woo

  will need to prove that Bednarski retained his property against his

  rights. Standing alone, Woo’s replevin claim is not based on

  allegations of professional negligence, nor is expert testimony

  required to establish a prima facie case. A certificate of review for

  this claim is accordingly not required. Therefore, the district court




                                    13
  erred by requiring Woo to file a certificate of review for this claim

  and, consequently, erred by dismissing Woo’s replevin claim.

       D.    Constitutional Challenge to the Certificate of Review
                                Requirement

¶ 24   Finally, we disagree with Woo’s contention that, because he is

  indigent, the district court’s dismissal of his claims against

  Bednarski for failure to file a certificate of review violated his right

  to due process and equal protection under the Fourteenth

  Amendment to the United States Constitution and article II, section

  25 of the Colorado Constitution, as well as his right to access the

  courts under article II, section 6 of the Colorado Constitution.

                        1.    As-Applied Challenge

¶ 25   Woo does not contend that section 13-20-602 is

  unconstitutional on its face; therefore, his failure to comply with

  C.A.R. 44 — which requires the challenging party to notify the clerk

  of the supreme court in writing immediately upon initiating the

  challenge to the constitutionality of a statute — does not preclude

  us from addressing his as-applied challenge. See In re J.M.A., 240

  P.3d 547, 549 (Colo. App. 2010) (concluding that the facial

  challenge to the constitutionality of a statute was barred from



                                      14
  consideration because of failure to comply with C.A.R. 44 but

  considering the as-applied challenge).

¶ 26   A plaintiff bringing an as-applied challenge contends that the

  statute would be unconstitutional under the circumstances in

  which they acted or propose to act. Sanger v. Dennis, 148 P.3d

  404, 410 (Colo. App. 2006). “The practical effect of holding a

  statute unconstitutional as applied is to prevent its future

  application in a similar context, but not to render it utterly

  inoperative. To achieve the latter result, the plaintiff must succeed

  in challenging the statute on its face.” Id. at 411 (quoting Ada v.

  Guam Soc’y of Obstetricians & Gynecologists, 506 U.S. 1011, 1012

  (1992) (Scalia, J., dissenting)).

                         2.    Standard of Review

¶ 27   We review de novo whether a statute is constitutional as

  applied. Adams v. Sagee, 2017 COA 133, ¶ 5. “Because we

  presume statutes are constitutional, to succeed on an as-applied

  challenge, the challenger must establish the unconstitutionality of

  the statute, as applied to [them], beyond a reasonable doubt.” No

  Laporte Gravel Corp. v. Bd. of Cnty. Comm’rs, 2022 COA 6M, ¶ 40.




                                      15
                              3.    Analysis

                 a.   Due Process and Equal Protection

¶ 28   We first disagree with Woo’s contention that his due process

  and equal protection rights under the Fourteenth Amendment to

  the United States Constitution and article II, section 25 of the

  Colorado Constitution were violated by enforcement of the

  certificate of review requirement.

¶ 29   “[T]he United States Constitution does not expressly provide

  for a right of access to courts.” See State Farm Mut. Auto. Ins. Co. v.

  Broadnax, 827 P.2d 531, 534 (Colo. 1992). “The right of access to

  courts cannot be viewed alone because a person necessarily

  petitions the court to assert a substantive right.” City & Cnty. of

  Broomfield v. Farmers Reservoir & Irrigation Co., 239 P.3d 1270,

  1277 (Colo. 2010). “The fundamental rights inquiry focuses on the

  substantive right that a person seeks to vindicate, not on the right

  to access the court.” Id. Because Woo does not allege that his

  complaint seeks to vindicate a fundamental right, we do not

  address whether it does. See Farmer v. Raemisch, 2014 COA 3,

  ¶ 12 n.3 (declining to address whether complaint sought vindication

  of a fundamental interest where plaintiff did not argue that it did).


                                       16
¶ 30   And “neither prisoners nor indigents constitute a suspect class

  for equal protection analysis purposes.” Collins v. Jaquez, 15 P.3d

  299, 303 (Colo. App. 2000).

¶ 31   Because no fundamental right is at issue and no suspect class

  is involved, we apply the rational basis test and will uphold the

  statute if it is rationally related to a legitimate state interest. See id.

  at 304.

¶ 32   The purpose of section 13-20-602 is “to provide an initial

  screening procedure for lawsuits founded upon professional

  negligence in an effort to eliminate, at the outset, meritless claims”

  and “the expense associated with” such claims. State v. Nieto, 993

  P.2d 493, 503 (Colo. 2000). As our supreme court noted, the bill

  sponsor described the legislation as “a relatively straightforward

  effort to cut down on frivolous lawsuits.” Id. (quoting Hearing on

  H.B. 1201 before the H. Judiciary Comm., 56th Gen. Assemb., 1st

  Reg. Sess. (Mar. 3, 1987) (statement of Representative David Bath,

  sponsor)). In other words, the aim of the statute is “to try to make

  an early determination in a case that the case has merit or if the

  case is frivolous, and build it into the procedure.” Id. (quoting

  Hearing on H.B. 1201 before the H. Judiciary Comm., 56th Gen.


                                      17
  Assemb., 1st Reg. Sess. (Mar. 3, 1987) (statement of Neil Hillyard,

  President, Colorado Trial Lawyers Association)).5

¶ 33   The General Assembly’s stated intent to limit lawsuits that

  impose an undue burden on the state judicial system because they

  are frivolous is a legitimate state interest. Requiring a plaintiff who

  brings claims based on professional negligence to find an expert to

  substantiate those claims early in the case is rationally related to

  furthering that interest. Accordingly, the certificate of review

  requirement does not violate constitutional guarantees of due

  process or equal protection.

        b.    Access to Courts Under the Colorado Constitution

¶ 34   We also disagree with Woo that the certificate of review

  requirement violates his fundamental right of access to courts

  guaranteed by article II, section 6 of the Colorado Constitution.

¶ 35   Article II, section 6 of the Colorado Constitution provides:

  “Courts of justice shall be open to every person, and a speedy

  remedy afforded for every injury to person, property or character;




  5 The supreme court described Mr. Hillyard as “a key drafter of the
  language of the bill.” State v. Nieto, 993 P.2d 493, 503 (Colo. 2000).

                                    18
  and right and justice should be administered without sale, denial or

  delay.”

¶ 36   Colorado has “diverged from the federal constitutional model

  by creating an express right of access to courts independent of

  constitutional due process guarantees.” Broadnax, 827 P.2d at

  535. Article II, section 6 of the Colorado Constitution protects

  initial access to courts. Thus, when a right accrues under law, the

  courts must be available to effectuate that right. See State v.

  DeFoor, 824 P.2d 783 (Colo. 1992).

¶ 37   “In a proper case . . . the right of free access to our courts

  must yield to the rights of others and the efficient administration of

  justice.” People v. Spencer, 185 Colo. 377, 381-82, 524 P.2d 1084,

  1086 (1974) (enjoining a pro se plaintiff who filed numerous

  unfounded lawsuits from proceeding pro se as a plaintiff in

  Colorado courts). And “[t]he right of equal access to courts does not

  necessarily mean that a litigant has the right to engage in cost-free

  litigation.” City & Cnty. of Broomfield, 239 P.3d at 1278.

¶ 38   “Generally, a burden on a party’s right of access to the courts

  will be upheld as long as it is reasonable.” Firelock Inc. v. Dist. Ct.,




                                     19
  776 P.2d 1090, 1096 (Colo. 1989) (collecting cases demonstrating

  the extent of permissible burdens on the right of access to courts).

¶ 39   The certificate of review requirement is not unreasonable

  because Woo will inevitably be required to provide expert testimony

  to establish the standard of care that Bednarski owed to him and

  how Bednarski breached it. Without such testimony, Woo’s case

  would fail. The certificate of review statute merely requires a

  plaintiff to establish at an early stage in the litigation that at least

  one professional believes that the claims based on professional

  negligence do not lack substantial justification. Consequently,

  although the statute imposes an additional burden on the plaintiff

  in a case involving a licensed professional, it does not create an

  insurmountable barrier to a litigant whose case does not lack

  substantial justification. And it promotes the goal of efficient

  administration of justice.

¶ 40   Further, a district “court cannot waive costs payable to private

  parties.” Frazier v. Carter, 166 P.3d 193, 196 (Colo. App. 2007);

  Chief Justice Directive 98-01, Costs for Indigent Persons in Civil

  Matters, § III (amended Mar. 2021) (providing that a court may not

  waive costs for indigent persons in civil matters for an obligation to


                                      20
  a person or entity other than the State of Colorado). Nor does a

  certificate of review necessarily require a plaintiff to pay an expert

  and/or attorney. As Woo acknowledges in his district court

  motions, he could have found a pro bono attorney or entered into a

  contingency fee relationship with one. And he could have sought —

  and, in fact, did seek — a pro bono expert as well.

           c.   Woo’s Efforts to Obtain a Certificate of Review

¶ 41   Woo also failed to establish that he was unable to file a

  certificate of review solely because he was indigent (or incarcerated).

  Having previously been granted an extension of time, it was only

  after the action had been pending for over seven months that the

  district court dismissed the claims against Bednarski. By allowing

  Woo an extension of time to file the certificate of review, the district

  court assured Woo’s right to meaningful court access was upheld.

  See Sherman v. Klenke, No. 11-cv-03091-PAB-CBS, 2014 WL

  12939925, at *4 (D. Colo. Feb. 20, 2014) (unpublished opinion)

  (finding that the certificate of review requirement was not

  unconstitutional as applied where the “plaintiff has been afforded

  far more than the statutorily mandated sixty days to file a

  Certificate of Review” and had received multiple extensions of time).


                                     21
¶ 42   Woo had also apparently been able to identify and

  communicate with potential attorneys and experts regarding

  certificates of review. See id. (noting that the “plaintiff does not

  argue, and there is no indication in the record, that his ability to

  contact lawyers and physicians was unconstitutionally restricted or

  frustrated”). According to Woo’s motions, one month after he filed

  the complaint, he began contacting attorneys and enlisted the help

  of his sister to do so as well. After no attorney would represent him

  pro bono, Woo sought representation on a contingency fee basis,

  which “encompass[ed] a search for an expert to complete a

  certificate of review” should it become necessary. Woo also said

  that he “search[ed] for an expert to fulfill [the] certificate of review

  [requirement], as it was a more realistic approach than soliciting

  attorneys to do a certificate of review pro bono.”

¶ 43   Woo’s sister also contacted attorneys within three to four

  months after the complaint was filed. And Woo had her specifically

  contact attorneys about the certificate of review. See id. (noting

  that there was no “indication plaintiff was limited to contacting only

  those professionals listed in a prison law library” but rather

  “plaintiff ‘personally and with the help of family members’ contacted


                                      22
  30 attorneys and 25 physicians”). Although Woo noted that many

  attorneys did not respond, others declined to assist him without

  inquiring into the facts of the case or asking for more information.

  See id. (rejecting the plaintiff’s argument that his constitutional

  injury stemmed from attorneys’ and doctors’ unwillingness to work

  with incarcerated, pro se litigants).

¶ 44   In sum, Woo did not show that he has been unable to find an

  expert to opine that his claims did not lack substantial justification

  solely because he is indigent. In fact, the record shows that Woo

  and his sister were able to contact multiple attorneys and experts.

  Finally, we may not speculate that Woo was turned down in his

  pursuit of expert certification solely because he is indigent; he may

  have been turned down for other reasons, including the potential

  expert’s opinion that his claim lacked substantial justification.

¶ 45   Accordingly, we conclude that the certificate of review

  requirement is not unconstitutional as applied.

                             IV.   Disposition

¶ 46   We reverse the district court’s judgment dismissing the claims

  against Baez and Medina and remand with instructions to authorize

  substituted service. We reverse the district court’s judgment


                                     23
dismissing the replevin claim against Bednarski and remand for

further proceedings on that claim. We affirm the judgment

dismissing the remaining claims against Bednarski.

     JUDGE YUN and JUDGE VOGT concur.




                               24